Citation Nr: 0218114	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to higher (staged) ratings for the service-
connected post-traumatic stress disorder (PTSD), initially 
rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision of the RO that 
granted service connection and assigned a 50 percent 
rating for PTSD, effective on January 25, 1999.  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in September 2002.  

In correspondence submitted in August and September 2002, 
the veteran also claimed service connection for a skin 
condition and that he had been hospitalized for a period 
in excess of 21 days in a residential stress treatment 
program, thereby raising the issue of a temporary total 
disability rating for the first time.  

As those issues have not been developed for appellate 
review, they are referred to the RO for such further 
action as may be necessary.  



FINDINGS OF FACT

1.  Prior to July 24, 2002, the service-connected PTSD is 
shown to be productive of no more than occupational and 
social impairment with reduced reliability and 
productivity due to symptoms of impaired concentration, 
disturbances of motivation and mood, high levels of 
anxiety, and difficulty in establishing and maintaining 
effective work and social relationships; occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
is not demonstrated.  

2.  Beginning on July 24, 2002, the service-connected PTSD 
is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas such as work 
and family relations, and difficulty in adapting to 
stressful circumstances and in establishing and 
maintaining effective relationships; total occupational 
and social impairment with symptoms such as gross 
impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, or persistent danger of hurting 
self or others is not demonstrated.  



CONCLUSIONS OF LAW

1.  Prior to July 24, 2002, the criteria for the 
assignment of a rating in excess of 50 percent for the 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2002).  

2.  On and after July 24, 2002, the criteria for the 
assignment of a 70 percent rating for the service-
connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case and the Supplemental Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what 
he should do and what VA would do to obtain additional 
evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to 
evaluate the severity of the service-connected disability.  

Summaries of the veteran's treatment at a Vet Center are 
part of the record.  Although there may be additional 
records, his treating counselor appears to indicate that 
the summaries contain the pertinent information that could 
be gleaned from the actual treatment records.  

Therefore, there is no reasonable possibility that efforts 
to obtain the actual treatment records would assist the 
veteran in his claim.   

The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002). 



II.  Evaluation of the Service-Connected PTSD


A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination and at separation 
shows normal psychiatric and neurologic systems.  

A May 1999 letter from a clinical coordinator at a vet 
center reflects that the veteran began counseling in 
January 1999 for problems with PTSD.  Symptoms reported 
were those of intrusive war memories, nightmares about 
Vietnam, depressed mood, and associated feelings of 
sadness and anxiety.

Further assessments of the veteran revealed efforts to 
avoid thoughts and feelings about Vietnam; avoid certain 
activities; feelings of interpersonal detachment and 
social isolation; chronic sleep disturbances; excessive 
irritability; hypervigilance; impaired concentration; and 
exaggerated startle response.

The record also shows that, several years prior to 
receiving counseling, the veteran had been clinically 
treated for depression.

The veteran underwent a VA examination in December 1999.  
He denied any history of psychiatric hospitalizations.  He 
reported that he first consulted a psychiatrist for 
anxiety and depression in 1991 or 1992.  At that time he 
had problems with concentration, problems on his job, 
trouble sleeping, and experienced anger.  He had been 
prescribed medication, which helped.

The veteran next consulted a psychiatrist following a work 
accident, which occurred in December 1993.  The veteran 
was feeling stress because he was unable to work; he was 
treated with medication.

The veteran reportedly was referred to the vet center for 
treatment of PTSD in January 1999.  He received individual 
therapy twice a month and participated in a weekly group 
session.

The record shows that the veteran worked as a locomotive 
engineer for the railroad for 23 years after his discharge 
from service.  He medically retired in 1994, secondary to 
a work-related back injury.

Upon examination, the veteran's mood and affect were 
appropriate; he tried at various times to keep the 
interview light by making jokes, but it was obvious that 
he was feeling some emotional distress, especially when 
discussing the events that occurred in Vietnam.  His 
speech was fluid and grammatical with appropriate rate and 
tone.

The veteran was alert and oriented to person, place, time, 
and situation.  Performance on a task designed to assess 
attention suggested moderate impairment in this area.  
Short-term memory and long-term memory were within normal 
limits.  His fund of knowledge was consistent with his 
educational background; he was aware of current events in 
the news.  The veteran was able to do simple mental 
calculations, and was able to abstract similarities 
between two objects, and to interpret correctly two 
proverbs.

The veteran admitted that thoughts of suicide come and go, 
but denied any intent because of his concern for others; 
he denied homicidal ideation or intent.  He denied visual 
and auditory hallucinations.  There was no evidence of a 
thought disorder.  The veteran had good insight into his 
problems, and his social judgment was good.

The veteran reported that he was nervous and tense, and 
always felt ready to snap.  He was short-tempered and 
irritable.  He had problems with concentration and 
problems with remembering things.  Because he was not 
working, he often felt worthless.  Since receiving 
treatment for PTSD, he had noticed a definite increase in 
his expression of emotions and he often cried.  The 
veteran also learned coping mechanisms for his very bad 
temper.

The veteran experienced nightmares with repetitive themes 
related to his experiences in Vietnam, and experienced 
survivor guilt.

The diagnosis on Axis I was that of PTSD.  A GAF (Global 
Assessment of Functioning) score of 55 was assigned, 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV).

The examiner commented that the veteran had used his work 
as a means of coping with his painful memories; it was 
only when the veteran was forced into medical retirement 
and had more time on his hands that his symptoms became 
more problematic.

In a January 2000 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent rating 
under Diagnostic Code 9411, effective on January 29, 1999.  

The veteran underwent a VA examination in November 2000.  
The symptoms reported by the veteran included those of 
jitteriness, nervousness, anxiety, a dislike of crowds, 
sitting with his back to the wall, suspiciousness, crying 
for no particular reason, night awakening and recurring 
nightmares.  

Upon examination, the veteran was pleasant and 
cooperative; his affect was appropriate, and he was able 
to provide information in a reliable manner.  Content of 
thoughts seemed to indicate continuous problems related to 
Vietnam-manifested mainly by nightmares, isolation, and 
difficulties dealing with any type of social relationship.  
The veteran preferred to be by himself, and he avoided 
crowds in general.  He also manifested symptoms of 
depression with crying spells for no particular reason.  

Cognitive functions seemed well preserved; he showed 
insight into his problems now, and his judgment was 
considered adequate.  

The diagnosis on Axis I was that of PTSD; a GAF score of 
52 was assigned, indicative of moderate symptoms.  (DSM-
IV).  

The records show that the veteran was admitted to a 
residential stress treatment program from July 24, 2002, 
to September 6, 2002.  He reported his traumatic memories 
related to combat exposure, as well as traumatic events 
occurring post-service.

The psychiatric findings at the time of admission in July 
2002 included those of moderately impaired concentration, 
fair judgment, abstract reasoning within normal limits and 
a mild deficit of short-term recall.  

The problems addressed during the residential program 
included the veteran's sleep disturbance, poor anger 
control and hyperarousal.  His condition at the time of 
discharge was stable, and the veteran was capable of 
returning to his prehospital activity.  

The records show that the veteran was unemployable.  He 
had been medically disabled since 1993 and received an 
occupational disability pension from the railroad.  The 
veteran had chronic back pain.  

The veteran's symptoms consistent with a diagnosis of PTSD 
were those of intrusive memories, nightmares, and 
psychological or physiological response to symbolic cues.  

The veteran also demonstrated an avoidance of stimuli 
associated with trauma by avoiding thoughts, feelings, 
conversations, places, people, and activities associated 
with or that arouse recollections of the trauma.  This 
detachment from people had created marital problems.  

The veteran also experienced disrupted sleep, 
irritability, anger, impaired concentration, 
hypervigilance, exaggerated startle response, chronic 
anxiety, and tension.  

The testimony of the veteran at a hearing in September 
2002 was to the effect that he had a lot of anxiety, 
stress, anger, grief, night sweats and insomnia.  The 
veteran also testified that he would not be able to 
function in a job because he had trouble concentrating.  
He also testified that he preferred to be alone and had 
difficulty with family relationships.  

The statements of the veteran in the claims folder are to 
the effect that he sometimes had suicidal thoughts, and 
that he had lots of anxiety, as well as visual 
hallucinations, depression, and feelings of worthlessness.  
The veteran also reported that he continued to attend 
counseling sessions.  


B.  Legal Analysis 

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is 
not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under the general rating formula for the evaluation of 
mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, 
PTSD is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

In this case, the evidence shows that the veteran has been 
attending group psychotherapy sessions for PTSD regularly 
since 1999 and has received medications for treatment of 
PTSD.  

A report of the 2000 VA examination reflects few abnormal 
clinical findings and moderate symptomatology attributed 
to PTSD.  

While the veteran had been employed immediately post-
service for the railroad for over 20 years, he no longer 
worked and had been unemployed since 1993.  A GAF score of 
52 was assigned, indicative of moderate difficulty in 
occupational functioning (e.g., conflicts with peers and 
co-workers).  

However, the Board finds the most recent evidence from the 
residential stress treatment program reflects more serious 
impairment in social functioning and family relations 
(e.g., depressed man avoids friends).  

The evidence overall shows that the current service-
connected disability picture more nearly approximates that 
of occupational and social impairment with deficiencies in 
most areas such as work and family relations, and 
difficulty in adapting to stressful circumstances and in 
establishing and maintaining effective relationships.  The 
recent evidence shows that the veteran is unemployable.  

The evidence as a whole, however, does not reflect that 
the symptoms of the service-connected PTSD alone are of 
such severity as to warrant the assignment of a 100 
percent rating.  

These symptoms are not reported:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; and 
persistent danger of hurting self or others.  

The Board finds that the veteran's ongoing treatment for 
PTSD has appeared to help with regard to activities of 
daily living and with the handling of his anger.  VA 
examiners have also noted the veteran's tendency to 
isolate himself from people.  

Moreover, the evidence continues to show high levels of 
anxiety, impaired concentrations, and suspiciousness.  

The Board finds that the evidence shows that the level of 
impairment due to the service-connected PTSD currently 
supports the assignment of a 70 percent rating.  

The Board must now consider whether a "staged" rating is 
indicated. In the opinion of the Board, the level of 
impairment due to PTSD which warrants a 70 percent rating 
has existed since the veteran's admission to the 
residential stress treatment program on July 22, 2002.  
Fenderson, 12 Vet. App. 119.  

The evidence shows that the veteran entered the 
residential stress treatment program in July 2002 due to 
an increase in severity of PTSD symptomatology.

Prior to this time, the medical evidence is more analogous 
to that of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
impaired concentration and difficulty in establishing and 
maintaining effective work and social relationships which 
warrants a 50 percent rating.  

Therefore, the Board finds that the propriety of staged 
ratings for the periods before and after the veteran's 
admission to the residential stress treatment program on 
July 24, 2002, is indicated by the medical evidence of 
record.  




ORDER

An initial rating in excess of 50 percent for the service-
connected PTSD prior to July 24, 2002, is denied.  

As of July 24, 2002, a rating of 70 percent for the 
service-connected PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary 
benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

